Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 1 of 29
Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 2 of 29
Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 3 of 29




   Exhibit A, Attachment 1
                            Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 4 of 29


U.S. Department of Homeland Security                               Subject ID:                                                                Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                        Middle                                              Sex        Hair            Eyes        Cmplxn
                                                                                                                                                                         F             BLK             BRO          MED
Country of Citizenship                                                       Passport Number and Country of Issue                         File Number                     Height        Weight         Occupation
GUATEMALA                                                                                                                    CASE No:                                    60             115            LABORER
U.S. Address                                                                                                                                                              Scars and Marks
IN DHS CUSTODY                                                                                                                                                           NONE INDICATED
Date, Place, Time, and Manner of Last Entry                                                                                           Passenger Boarded at                F.B.I. Number             Single
                                                                                                                                                                                                    Divorced        Married
05/25/2018, 1725, 2.5 mile(s) E of SLU, PWA (AFOOT)                                                                                                                                                 Widower         Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                                Method of Location/Apprehension
See Narrative                                                                                                                                                            PB
Date of Birth                                                                                     Date of Action                      Location Code                       At/Near                  Date/Hour
06/06/1992                                      Age:25                                          05/26/2018                            YUM/YUS                            YUMA, AZ                 05/25/2018 1730
City, Province (State) and Country of Birth                                                    AR           Form : (Type and No.) Lifted           Not Lifted             By
OLINTEPEQUE, QUETZALTENANGO, GUATEMALA
NIV Issuing Post and NIV Number                                                                 Social Security Account Name                                              Status at Entry              Status When Found
                                                                                                                                                                                                       TRAVEL/SEEKIN
                                                                                                                                                                         PWA Mexico                    G
Date Visa Issued                                                                                 Social Security Number                                                   Length of Time Illegally in U.S.
                                                                                                                                                                         AT ENTRY
Immigration Record                                                                                                       Criminal Record
NEGATIVE                                                                                                                 None Known
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                                  Number and Nationality of Minor Children
See Narrative                                                                                                                                                            2, GUATEMALAN
Father’s Name, Nationality, and Address, if Known                                                                                     Mother’s Present and Maiden Names, Nationality, and Address, if Known
See Narrative                                                                                                                      See Narrative
Monies Due/Property in U.S. Not in Immediate Possession                                                  Fingerprinted?           Yes        No       Systems Checks     Charge Code Words(s)
None Claimed                                                                                                                                      See                    I7A1
                                                                                                                                                  Narrative
Name and Address of (Last)(Current) U.S. Employer                                                        Type of Employment                                     Salary              Employed from/to

                                                                                                                                                                               Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
FINS #:                                                                         I77 #:




ARREST COORDINATES:
-------------------
Latitude:   32.48331
Longitude: -114.77539

CONSEQUENCE DELIVERY SYSTEM:
----------------------------
Classification: FIRA




                                                                                                                                      Border Patrol Agent
Alien has been advised of communication privileges                                                   (Date/Initials)                                    (Signature and Title of Immigration Officer)

Distribution:                                                                                                      Received: (Subject and Documents) (Report of Interview)


                                                                                                                       Officer:
ORIGINAL TO A-FILE                                                                                                            May 26, 2018 at 1507
COPY TO YUM                                                                                                            on:                                                                             ( time )

COPY TO WEL                                                                                                                              Expedited Removal
                                                                                                                       Disposition:

                                                                                                                       Examining Officer:

                                                                                                                                                                                               Form I-213 (Rev. 08/01/07) Y
                    Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 5 of 29
U.S. Department of Homeland Security                                                             I213
                                                               Continuation Page for Form ___________________

Alien’s Name                                     File Number               Date
                                                                              05/26/2018
                                                 Event No:




FOREIGN ADDRESS:
----------------
DOMICILIO CONOCIDO             OLINTEPEQUE, QUETZALTENANGO, GUATEMALA
DOMICILIO CONICIDO             OLINTEPEQUE, QUETZALTENANGO, GUATEMALA

SPOUSE NAME AND ADDRESS:
------------------------
Nationality:GUATEMALA

OLINTEPEQUE, QUETZALTENANGO, GUATEMALA

FATHER NAME AND ADDRESS:
------------------------
Nationality:GUATEMALA
DOMICILIO CONOCIDO
OLINTEPEQUE, QUETZALTENANGO, GUATEMALA

MOTHER NAME AND ADDRESS:
------------------------
Nationality:GUATEMALA
DOMICILIO CONOCIDO
OLINTEPEQUE, QUETZALTENANGO, GUATEMALA

FUNDS IN POSSESSION:
--------------------
United States Dollar .00

RECORDS CHECKED:
----------------




NARRATIVE:
----------
Immigration History: Subject has no immigration history.

Criminal History: Subject has no criminal history.

 A#
 FBI #
 FINS:
Signature                                                       Title
                                                                              Border Patrol Agent



                                                                                   ______ of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
                   Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 6 of 29
U.S. Department of Homeland Security                                                           I213
                                                             Continuation Page for Form ___________________

Alien’s Name                                   File Number               Date
                                                                            05/26/2018
                                               Event No:

NARRATIVE:

Pursuant to section 235(b)(1) of the Immigration and Nationality Act (Act), 8 U.S.C.
1225(b)(1)), the Department of Homeland Security has determined that you are inadmissible
to the United States under section 212(a)(7)(A)(i)(I) of the Act, as amended, and therefore
are subject to removal, in that: you are an immigrant not in possession of a valid
unexpired immigrant visa, reentry permit, border crossing card, or other valid entry
document required by the Immigration and Nationality Act.

                           was 1 of 37 apprehended on May 25th, 2018 by Border Patrol Agent
(BPA)            . After questioning       , BPA            determined       to be a
National and a citizen of Mexico without any immigration documents that would allow her to
enter, reside, or work in the United States legally.       was then transported to the
United States Border Patrol Station in Wellton, Arizona for processing.

Upon arrival to the Wellton Border Patrol Station,      's biographical information was
entered into the E3 system, and her ten fingerprints were electronically enrolled into the
(Next Generation Identification) NGI system.        was assigned Alien Registration Number
A#            , and the FBI Identification number          .

BPA            advised       of her Miranda Rights in the Spanish language as per Service
Form I-214 (Notice of Rights).        stated that she understood her rights and that she
was willing to answer questions without the presence of a lawyer.         confirmed that
she waived her rights by signing both forms in the appropriate places.

When questioned,       stated that she is a citizen of Guatemala, and that she has never
been a citizen or national of any other country.        also stated that her parents are
also Guatemalan citizens and have never been citizens of any other country.         stated
that her true and correct name is                            and that she was born in
Guatemala. I asked        if she had ever applied for or received any type of legal
immigration status in the United States, and she said, "no".

      stated she left Guatemala on May 19th, 2018 and that she crossed the border of
Guatemala and Mexico on a bus.        stated that her trip lasted 6 days.

      stated that she left Guatemala on May 19th, 2018.        stated that they illegally
crossed the border from La Mesilla, Guatemala to Ciudad Cuauhtemoc, Chiapas, Mexico. They
took a bus from Ciudad Cuauhtemoc, Chiapas to San Luis Rio Colorado, Sonora, Mexico.
stated that the duration of her trip lasted 6 days.

I asked       how she last entered the United States and she stated that she crossed the
International Boundary between the United States of America and the Country of Mexico on
May 25th 2018. I asked        if she knew it was illegal to enter the United States in this
manner, and she stated that she knew it was.

          was advised of her right to speak to a Guatemalan Consular Officer in the Spanish
 language.           stated that she understood this right and declined to speak with a
Signature                                                Title
                                                                            Border Patrol Agent



                                                                                 ______ of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
                    Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 7 of 29
U.S. Department of Homeland Security                                                            I213
                                                              Continuation Page for Form ___________________

Alien’s Name                                    File Number               Date
                                                                             05/26/2018
                                                Event No:
Guatemalan Consular Official.
                                                                          native language is Spanish.
The entirety of the interview was conducted in Spanish.

      stated that she has no immigration petitions pending nor have any been filed on her
behalf.        appears and states that she is in good health.

            is being held in DHS custody pending prosecution for violations of 8 USC 1325(A) (1).

      is being held under Service custody pending removal proceedings.       will be issued
an Expedited Removal as per Section 235(b)(1)(A)(iii) of the INA.       was apprehended
within fourteen days of her last entry into the United States and within 100 air miles from
the United States / Mexico international boundary.




Signature                                                      Title
                                                                             Border Patrol Agent



                                                                                  ______ of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 8 of 29




   Exhibit A, Attachment 2
                             Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 9 of 29

                                                                 SIGMA Event:
U.S. Department of Homeland Security                             Subject ID :                                                            Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                     Middle                                            Sex            Hair           Eyes             Cmplxn
                                                                                                                                                                       F              BRO             BRO              LBR
Country of Citizenship                                                       Passport Number and Country of Issue                    File Number                        Height         Weight         Occupation
                                                                                                                          Case No:
 EL SALVADOR                                                                                                                                                           60              185
U.S. Address                                                                                                                                                            Scars and Marks


Date, Place, Time, and Manner of Last Entry                                                                                      Passenger Boarded at                   F.B.I. Number             Single
12/22/2017, NOG, 1535, A FOOT                                                                                                                                                                     Divorced         x   Married
                                                                                                                                 NOGALES AZ                                                       Widower              Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                              Method of Location/Apprehension
DOMICILIO CONOCIDO S/N                          ZACATECOLUCA, EL SALVADOR                                                                                              ISP
Date of Birth                                                                                   Date of Action                   Location Code                          At/Near                  Date/Hour
                                                                                                                                                                       NOG
08/25/1987                                       Age: 30                                      12/23/2017               PHO/NOG                                                                  12/22/2017 1535
City, Province (State) and Country of Birth                                                  AR X   Form : (Type and No.) Lifted Not Lifted                             By
 ZACATECOLUCA,N/A,EL SALVADOR
NIV Issuing Post and NIV Number                                                                Social Security Account Name                                             Status at Entry               Status When Found
None                                                                                          None                                                                    No Documents                 TRAVEL/SEEKING
Date Visa Issued                                                                               Social Security Number                                                   Length of Time Illegally in U.S.
None                                                                                          None                                                                     AT ENTRY
Immigration Record                                                                                                    Criminal Record
NEGATIVE - See Narrative                                                                                             None Known
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                                Number and Nationality of Minor Children
                         ,              NATIONALITY: EL SALVADOR                                                                                                       1/F
Father’s Name, Nationality, and Address, if Known                                                                                Mother’s Present and Maiden Names, Nationality, and Address, if Known
                                              NATIONALITY: EL SALVADOR                                                                                                                          NATIONALITY: EL
                                                                                                                                SALVADOR
Monies Due/Property in U.S. Not in Immediate Possession                                               Fingerprinted?      X    Yes      No    Systems Checks          Charge Code Words(s)
                                                                                                                                             See
 None Claimed                                                                                                                                Narrative                 See Narrative
Name and Address of (Last)(Current) U.S. Employer                                                      Type of Employment                                Salary                    Employed from/to

                                                                                                                                                                              Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
FINS:                                                                               Left Index fingerprint                                              Right Index fingerprint




RECORDS CHECKED
---------------




CHARGE CODES
...(CONTINUED ON I-831)




                                                                                                                      CBP Officer
Alien has been advised of communication privileges                                                 (Date/Initials)                                 (Signature and Title of Immigration Officer)
Distribution:                                                                                                    Received: (Subject and Documents)                (Report of Interview)


                                                                                                                    Officer:

                                                                                                                    on:    December 23, 2017                                                       (time)

                                                                                                                    Disposition:
                                                                                                                                     Notice to Appear Detained (I-862)

                                                                                                                    Examining Officer:

                                                                                                                                                                                              Form I-213 (Rev. 08/01/07)
                     Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 10 of 29
U.S. Department of Homeland Security                                                        I213
                                                                Continuation Page for Form ___________________

Alien’s Name                                     File Number                 Date
                                                 SIGMA Event:                   12/22/2017
                                                 Event No:
------------
I7A1


SECTION CODES
-------------
212a7AiI



***Addendum Added by Deportation officer                        on December 26, 2017***

Subject separated from daughter due to EL SAL FBI hit on crim history for Illicit
Trafficking. Subject taken into ICE custody -

***End Addedndum***


On December 22, 2017 at 1535 hrs, the subject (                                 ),
accompanied by her juvenile child, applied for admission to the U.S. from Mexico at the
DeConcini Port of Entry, Nogales, Arizona. The subject, nor her child, possess any valid
entry documents and stated she and her child

Pat-down search of the subject was completed by CBPO                      , witnessed and approved by
SCBPO          .

Sworn statement taken.

Immigration History: Subject was denied a Visa in July 2017.
Criminal History: Negative

Subject states no medical conditions, no medication for her nor her child and she is not
pregnant.

Subject accepted to make a third party notification, and declined to speak to El Salvadorian
Consulate.

Forms                          were explained, served and completed.

                                  is inadmissible pursuant section 212 (a) (7) (A) (i) (I)
of the INA and was processed for a Notice to Appear                     with concurrence of
the shift supervisor. I-862 was served and subject was provided with a list of free legal
services. Subject and her child were detained and turned over to ICE/ERO.



U.S. Point of Contact:




Signature                                                         Title
                                                                                   CBP Officer


                                                                                      2
                                                                                    ______       2
                                                                                           of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 11 of 29




   Exhibit A, Attachment 3
                           Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 12 of 29


U.S. Department of Homeland Security                               Subject ID:                                                                Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                        Middle                                               Sex        Hair            Eyes            Cmplxn
                                                                                                                                                                          M             BLK             BRO          MED
Country of Citizenship                                                       Passport Number and Country of Issue                         File Number                      Height        Weight         Occupation
HONDURAS                                                                                                                     CASE No:                                     64            148             LABORER
U.S. Address                                                                                                                                                               Scars and Marks
UNKNOWN TRENTON, NEW JERSEY                                                                                                                                               NONE VISIBLE
Date, Place, Time, and Manner of Last Entry                                                                                           Passenger Boarded at                 F.B.I. Number             Single
                                                                                                                                                                                                     Divorced        ✖   Married
06/04/2018, 0848, 1.46 mile(s) W of PDN, PWA (AFOOT)                                                                                                                                                 Widower             Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                                 Method of Location/Apprehension
CALLE SIN NOMBRE CASA SIN NUMERO TOCOA, COLON (HONDURAS), HONDURAS                                                                                                        PB
Date of Birth                                                                                     Date of Action                      Location Code                        At/Near                 Date/Hour
07/06/1977                                      Age:40                                          06/04/2018                            EPT/EPS                             El Paso, TX             06/04/2018 0850
City, Province (State) and Country of Birth                                                    AR ✖         Form : (Type and No.) Lifted           Not Lifted              By
TOCOA, COLON (HONDURAS), HONDURAS
NIV Issuing Post and NIV Number                                                                  Social Security Account Name                                              Status at Entry              Status When Found
                                                                                                                                                                                                        TRAVEL/SEEKIN
                                                                                                                                                                          PWA Mexico                    G
Date Visa Issued                                                                                 Social Security Number                                                    Length of Time Illegally in U.S.
                                                                                                                                                                          AT ENTRY
Immigration Record                                                                                                       Criminal Record
NEGATIVE
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                                   Number and Nationality of Minor Children
See Narrative                                                                                                                                                             ONE HONDURAN NATIONAL
Father’s Name, Nationality, and Address, if Known                                                                                     Mother’s Present and Maiden Names, Nationality, and Address, if Known
See Narrative                                                                                                                      See Narrative
Monies Due/Property in U.S. Not in Immediate Possession                                                  Fingerprinted?       ✖   Yes        No       Systems Checks      Charge Code Words(s)
None Claimed                                                                                                                                      See                     I9A2
                                                                                                                                                  Narrative
Name and Address of (Last)(Current) U.S. Employer                                                        Type of Employment                                     Salary               Employed from/to

                                                                                                                                                                                Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
FINS #:




ARREST COORDINATES:
-------------------
Latitude:   31.76138
Longitude: -106.50871

CONSEQUENCE DELIVERY SYSTEM:
----------------------------
Classification: SOTA




                                                                                                                                      Border Patrol Agent
Alien has been advised of communication privileges                                                   (Date/Initials)                                     (Signature and Title of Immigration Officer)
Distribution:                                                                                                      Received: (Subject and Documents) (Report of Interview)


                                                                                                                       Officer:
A File                                                                                                                        June 04, 2018 at 0922
                                                                                                                       on:                                                                              ( time )
SECTOR PROSECUTION OFFICE
Station Copy                                                                                                           Disposition:
                                                                                                                                         REINSTATEMENT OF DEPORT ORDER I-871

                                                                                                                       Examining Officer:

                                                                                                                                                                                             Form I-213 (Rev. 08/01/07) Y
                   Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 13 of 29
U.S. Department of Homeland Security                                                                    I213
                                                                      Continuation Page for Form ___________________

Alien’s Name                                            File Number               Date
                                                                                     06/04/2018
                                                       Event No:


Program:                 STR_PROS


SPOUSE NAME AND ADDRESS:
------------------------
Nationality:HONDURAS
CALLE SIN NOMBRE CASA SIN NUMERO
TOCOA, COLON (HONDURAS), HONDURAS

FATHER NAME AND ADDRESS:
------------------------
Nationality:HONDURAS
CALLE SIN NOMBRE CASA SIN NUMERO
TOCOA, COLON (HONDURAS), HONDURAS

MOTHER NAME AND ADDRESS:
---------------------
Nationality:HONDURAS
CALLE SIN NOMBRE CASA SIN NUMERO
TOCOA, COLON (HONDURAS), HONDURAS

RECORDS CHECKED:
----------------




NARRATIVE:
----------
US Point of Contact
NAME:
ADDRESS: unknown address in Trenton, New Jersey
PHONE #
Several attempts were made to make contact with U.S. point of contact, with no avail.

ACCOMPANYING FAMILY MEMBERS:
NAME:                                                     DOB: 10/18/2010 (Daughter) A#

TRAVEL DATA:
                                                did not provide an travel information for him or his minor
child.

Signature                                                              Title
                                                                                     Border Patrol Agent



                                                                                             2
                                                                                          ______      4
                                                                                                 of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
                  Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 14 of 29
U.S. Department of Homeland Security                                                             I213
                                                               Continuation Page for Form ___________________

Alien’s Name                                     File Number               Date
                                                                              06/04/2018
                                                Event No:
ENTRY DATA:
                               and his minor daughter illegally entered the United States
on June 4, 2018 by walking across the Rio Grande River at approximately 0848 hours. The
area where                                and his minor daughter,
            i, crossed is approximately 1.46 miles west of the Paso Del Norte Port of
Entry. This area is not designated as a Port of Entry by an Immigration Officer of the
United States; therefore,                                and his minor daughter,
                                    were not then inspected, admitted or paroled into the
United States by an Immigration Officer of the United States.

ARREST DATA:
On June 4, 2018, Border Patrol Agent (BPA)                       was assigned to a forward
deployment position north of the Rio Grande River at Headgates. The Rio Grande River
serves as the international boundary between the United States and Mexico in that area. At
approximately 0848 hours, BPA         observed eleven subjects cross the Rio Grande River
south of his position. BPA                 responded to the area, approached the subjects
and identified himself as a United States Border Patrol Agent. BPA                questioned
the subjects as to their citizenship and right to be, remain, or enter the United States
legally. It was determined that all eleven subjects, to include
     and his minor daughter,                                     , were citizens of Honduras
and were present in the United States without immigration documents.

At approximately 0850 hours, BPA               placed all subjects under arrest for being
in the United States illegally. All subjects were transported to the Paso Del Norte
Processing Center (PDT) for further investigation and processing.

At the processing center,                                was enrolled into the E3/NGI/IDENT
systems using his biographical and biometric information. E3/NGI/IDENT systems revealed
that                                has negative criminal and positive immigration history.
                                minor daughter,                                     was
enrolled into the e3 system, utilizing her biographical information due to her age. Records
checks were run through El Paso Sector communications, which confirmed the above results.

                                         was presented with Form I-214 Notice of Rights.
                              acknowledged that he understood by signing the form.
                              invoked his right to legal representation.


IMMIGRATION HISTORY:
08/30/2005 USBP Laredo, Texas
CHARGE: Illegal Entry
DISPO: Ordered Removed on 09/14/2005
CRIMINAL HISTORY: NONE
WANTS/WARRANTS: None

DISPOSITION:
                                was processed for a Reinstatement of a Prior Order of
 Removal and transported to the El Paso County Detention Facility pending prosecution.
Signature                                             Title
                                                                              Border Patrol Agent



                                                                                      3
                                                                                   ______      4
                                                                                          of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
                   Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 15 of 29
U.S. Department of Homeland Security                                                                    I213
                                                                      Continuation Page for Form ___________________

Alien’s Name                                            File Number               Date
                                                                                     06/04/2018


AUSA               was contacted and briefed as to the particulars of the case. AUSA
accepted prosecution on                                for 8 USC 1326 Illegal Re-Entry.

                                                was served and provided copies of administrative charging
documents.

Due to the current guidelines and the prosecution approval of the parent, the minor child
was separated and processed as an unaccompanied juvenile and will be transported to the
Clint Border Patrol Station pending juvenile placement. Additionally, the minor child
viewed the UAC video while processing.

                               was advised of his right to speak with a consulate
representative of Honduras, which was notified via fax.

                               claims that he and the minor child are in good health and
are fluent in the Spanish language.


t                                                   .

                                                retains no) property with the United States Border Patrol.

Personal identification documents will be attached to the A file.




Signature                                                              Title
                                                                                     Border Patrol Agent



                                                                                             4
                                                                                          ______      4
                                                                                                 of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 16 of 29




   Exhibit A, Attachment 4
                           Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 17 of 29


U.S. Department of Homeland Security                               Subject ID:                                                                Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                        Middle                                               Sex        Hair               Eyes         Cmplxn
                                                                                                                                                                          M             BLK             BRO              MED
Country of Citizenship                                                       Passport Number and Country of Issue                         File Number                      Height        Weight             Occupation
GUATEMALA                                                                                                                    CASE No:                                     60            113             LABORER
U.S. Address                                                                                                                                                               Scars and Marks
IN DHS CUSTODY                                                                                                                                                            NONE INDICATED
Date, Place, Time, and Manner of Last Entry                                                                                           Passenger Boarded at                 F.B.I. Number             Single
                                                                                                                                                                                                        ✖
                                                                                                                                                                                                     Divorced            Married
12/24/2017, 0900, 14 mile(s) NE of SLU, PWA(AFOOT)                                                                                                                        8                          Widower             Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                                 Method of Location/Apprehension
    SAN JUAN ATITAN, HUEHUETENANGO, GUATEMALA                                                                                                                             PB
Date of Birth                                                                                     Date of Action                      Location Code                        At/Near                 Date/Hour
12/26/1990                                      Age:26                                          12/24/2017                            YUM/YUS                             SAN LUIS, AZ 12/24/2017 0910
City, Province (State) and Country of Birth                                                    AR ✖         Form : (Type and No.) Lifted           Not Lifted              By
SAN JUAN ATITAN, HUEHUETENANGO, GUATEMALA
NIV Issuing Post and NIV Number                                                                  Social Security Account Name                                              Status at Entry                  Status When Found
                                                                                                                                                                                                        TRAVEL/SEEKIN
                                                                                                                                                                          PWA Mexico                    G
Date Visa Issued                                                                                 Social Security Number                                                    Length of Time Illegally in U.S.
                                                                                                                                                                          AT ENTRY
Immigration Record                                                                                                       Criminal Record
POSITIVE - See Narrative                                                                                                None Known
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                                   Number and Nationality of Minor Children
                                                                                                                                                                          2 GUATEMALAN
Father’s Name, Nationality, and Address, if Known                                                                                     Mother’s Present and Maiden Names, Nationality, and Address, if Known
See Narrative                                                                                                                      See Narrative
Monies Due/Property in U.S. Not in Immediate Possession                                                  Fingerprinted?       ✖   Yes        No       Systems Checks      Charge Code Words(s)
None Claimed                                                                                                                                      See                     I6A
                                                                                                                                                  Narrative
Name and Address of (Last)(Current) U.S. Employer                                                        Type of Employment                                     Salary               Employed from/to

                                                                                                                                                                                Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
FINS #:                                                                         I77 #:




ARREST COORDINATES:
-------------------
Latitude:   32.70468
Longitude: -114.72791

CONSEQUENCE DELIVERY SYSTEM:
----------------------------
Classification: SOTA




                                                                                                                                      BORDER PATROL AGENT
Alien has been advised of communication privileges                                                   (Date/Initials)                                     (Signature and Title of Immigration Officer)
Distribution:                                                                                                      Received: (Subject and Documents) (Report of Interview)


                                                                                                                       Officer:

Original to A file                                                                                                     on:    December 24, 2017 at 1747                                                 ( time )
Copy to Sector                                                                                                                           REINSTATEMENT OF DEPORT ORDER I-871
                                                                                                                       Disposition:

                                                                                                                       Examining Officer:

                                                                                                                                                                                             Form I-213 (Rev. 08/01/07) Y
                   Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 18 of 29
U.S. Department of Homeland Security                                                            I213
                                                              Continuation Page for Form ___________________

Alien’s Name                                    File Number               Date
                                                                             12/24/2017
                                                Event No:


Program:                 STR_PROS


FATHER NAME AND ADDRESS:
------------------------
Nationality:

SAN JUAN ATITAN, HUEHUETENANGO, GUATEMALA

MOTHER NAME AND ADDRESS:
------------------------
Nationality:

SAN JUAN ATITAN, HUEHUETENANGO, GUATEMALA

FUNDS IN POSSESSION:
--------------------
Mexican Peso .00
United States Dollar .00

RECORDS CHECKED:
            ----




NARRATIVE:
----------
IMMIGRATION HISTORY:
A#
FBI#

                          has been apprehended by the Department of Homeland Security on 1
other occasion. He was ordered REMOVED by a Designated Official on 01/07/15 in Tucson,
Arizona. Last REMOVED through Phoenix, Arizona via airplane on 01/23/15.

CRIMINAL HISTORY: (See Attached Documents)

NARRATIVE:

Per the field I-213 on 12/24/2017, at approximately 0910 hours, while conducting line watch
duties near San Luis, Port of Entry, Agent          encountered               approximately
14 miles north east of the San Luis, Arizona Port of Entry.

Signature                                                      Title
                                                                             BORDER PATROL AGENT



                                                                                     2
                                                                                  ______      4
                                                                                         of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
                  Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 19 of 29
U.S. Department of Homeland Security                                                           I213
                                                             Continuation Page for Form ___________________

Alien’s Name                                   File Number               Date
                                                                            12/24/2017
                                       Event No:
Based upon the information on the field I-213, Agent          determined that
is a citizen and national of Guatemala illegally in the United States. At that time,
        was taken into custody and transported to the Yuma, Arizona Border Patrol Station
for further processing.

At the Station              's biographical information, fingerprints, and photo were
submitted into all available databases.

On 12/24/2017, at approximately 1800 hours, I encountered                            while
performing assigned processing duties at the Yuma Border Patrol Station. On 12/24/2017, at
1845 hours I advised       of his Miranda Rights in the Spanish language.        stated
that he understood his rights and waived his rights to have an attorney present during
questioning at 1845 hours. Agent             witnessed that advisement and waiver of rights
as per form I-214.       stated that he was willing to answer questions without a lawyer
present.        was notified of his right to speak to an official from the Guatemala
Consulate and stated that he does not wish to speak to an official from the Guatemalan
Consulate.       was not read his I-214 Miranda Rights within six hours due to case load at
Yuma, Arizona Border Patrol Station Processing Center.

At the station the biographical information, fingerprints, and photo of        were
submitted into all available databases.       admitted that his true and correct name is
                          .        stated that he was born in San Juan Atitan,
Huehuetenango, Guatemala.       stated that he is a citizen and national of Guatemala and
does not possess any immigration documents that would allow him to enter or remain in the
United States legally.        has never been a citizen or national of any other country.
      stated that both his father and mother were born in Guatemala and they are both
citizens of Guatemala.

      stated that he crossed into the United States illegally afoot on or about 12/24/17 en
route to Phoenix, Arizoan to live and work.       stated that he was well aware that
crossing the border in the manner in which he did was illegal.        stated that he
intentionally crossed the border approximately 14 miles north east of the San Luis, Arizona
Port of Entry.

      has not applied with the Attorney General of the United States or the Secretary of
the Department of Homeland Security for permission to enter the United States since his
last REMOVAL.

        admitted to the above listed immigration and criminal histories.

      stated that he was ordered removed by a Designated Official on 01/07/15 in Tucson,
Arizona.        was last removed on 01/23/15 through Phoenix, Arizona via airplane.


             .

          was advised of his right to speak to his Consulate Office.                declined his right
 to speak with a Consulate Official.
Signature                                                Title
                                                                            BORDER PATROL AGENT



                                                                                    3
                                                                                 ______      4
                                                                                        of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
                   Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 20 of 29
U.S. Department of Homeland Security                                                            I213
                                                              Continuation Page for Form ___________________

Alien’s Name                                    File Number               Date
                                                                             12/24/2017
                                                Event No:

      is being presented for prosecution/removal for violations of 8 USC 1326 (re-entry
after deportation), 8 USC 1325 (entry of alien at improper time or place), and 8 USC 1182
(removal proceedings of alien inadmissibility under section 212).




Signature                                                      Title
                                                                             BORDER PATROL AGENT



                                                                                     4
                                                                                  ______      4
                                                                                         of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 21 of 29




   Exhibit A, Attachment 5
                           Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 22 of 29


U.S. Department of Homeland Security                               Subject ID:                                                                Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                        Middle                                               Sex        Hair               Eyes         Cmplxn
                                                                                                                                                                          M             BLK             BRO              MED
Country of Citizenship                                                       Passport Number and Country of Issue                         File Number                      Height        Weight             Occupation
HONDURAS                                                                                                                     CASE No:                                     63            135             LABORER
U.S. Address                                                                                                                                                               Scars and Marks
PORT ISABEL DETENTION CENTER 27991 BUENA VISTA BLVD LOS FRESNOS, TEXAS, 78566                                                                                             NONE VISIBLE
Date, Place, Time, and Manner of Last Entry                                                                                           Passenger Boarded at                 F.B.I. Number             Single
                                                                                                                                                                                                        ✖
                                                                                                                                                                                                     Divorced            Married
05/15/2018, 2020, 8.96 mile(s) W of HID, PWAM / RAFT                                                                                                                                                 Widower             Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                                 Method of Location/Apprehension
See Narrative                                                                                                                                                             PB
Date of Birth                                                                                     Date of Action                      Location Code                        At/Near                 Date/Hour
07/25/1987                                      Age:30                                          05/19/2018                            RGV/MCS                             HIDALGO, TX             05/15/2018 2140
City, Province (State) and Country of Birth                                                    AR ✖         Form : (Type and No.) Lifted           Not Lifted              By
BALFATE, COLON (HONDURAS), HONDURAS
NIV Issuing Post and NIV Number                                                                  Social Security Account Name                                              Status at Entry                  Status When Found
                                                                                                                                                                                                        TRAVEL/SEEKIN
                                                                                                                                                                          PWA Mexico                    G
Date Visa Issued                                                                                 Social Security Number                                                    Length of Time Illegally in U.S.
                                                                                                                                                                          AT ENTRY
Immigration Record                                                                                                       Criminal Record
POSITIVE - See Narrative                                                                                                None Known
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                                   Number and Nationality of Minor Children
                                                                                                                                                                          2 HONDURAS
Father’s Name, Nationality, and Address, if Known                                                                                     Mother’s Present and Maiden Names, Nationality, and Address, if Known
See Narrative                                                                                                                      See Narrative
Monies Due/Property in U.S. Not in Immediate Possession                                                  Fingerprinted?       ✖   Yes        No       Systems Checks      Charge Code Words(s)
None Claimed                                                                                                                                      See                         I9A2
                                                                                                                                                  Narrative
Name and Address of (Last)(Current) U.S. Employer                                                        Type of Employment                                     Salary               Employed from/to

                                                                                                                                                                                Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
FINS #:                                                                         I77 #:




ARREST COORDINATES:
-------------------
Latitude:   26.13493
Longitude: -97.31408

CONSEQUENCE DELIVERY SYSTEM:
----------------------------
Classification: SOTA

Program:                        GPI/HPI



                                                                                                                                      BORDER PATROL AGENT
Alien has been advised of communication privileges                                                   (Date/Initials)                                     (Signature and Title of Immigration Officer)
Distribution:                                                                                                      Received: (Subject and Documents) (Report of Interview)


                                                                                                                       Officer:
TO FILE                                                                                                                       May 19, 2018 at 1233
                                                                                                                       on:                                                                              ( time )
RGV/CPC
STATS                                                                                                                  Disposition:
                                                                                                                                         REINSTATEMENT OF DEPORT ORDER I-871

                                                                                                                       Examining Officer:

                                                                                                                                                                                             Form I-213 (Rev. 08/01/07) Y
                   Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 23 of 29
U.S. Department of Homeland Security                                                                I213
                                                                  Continuation Page for Form ___________________

Alien’s Name                                        File Number               Date
                                                                                 05/20/2018
                                                    Event No:


OTHER ALIASES KNOWN BY:
-------------------------



FOREIGN ADDRESS:
-------------------------
ALDEA DIAMANTE DECION JUTIAPA, ATLANTIDA, HONDURAS
ALDEA DIAMANTE DECION JUTIPA, ATLANTIDA, HONDURAS

FATHER NAME AND ADDRESS:
---------------------
Nationality:HONDURAS                            .

JUTIAPA, ATLANTIDA, HONDURAS


MOTHER NAME AND ADDRESS:
------------------------
Nationality:HONDURAS

JUTIAPA, ATLANTIDA, HONDURAS


FUNDS IN POSSESSION:
-------------------------
United States Dollar                      15.00


RECORDS CHECKED:
              --




NARRATIVE:
----------
IMMIGRATION HISTORY: See records.

Signature                                                          Title
                                                                                 BORDER PATROL AGENT



                                                                                         2
                                                                                      ______      3
                                                                                             of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
                   Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 24 of 29
U.S. Department of Homeland Security                                                            I213
                                                              Continuation Page for Form ___________________

Alien’s Name                                    File Number               Date
                                                                             05/20/2018
                                                Event No:
CRIMINAL HISTORY: No Criminal History

ENCOUNTER:
A Border Patrol Agent encountered subject in the Rio Grande Valley, Texas Border Patrol
Sector. A Border Patrol Agent determined this subject had unlawfully entered the United
States from Mexico, at a time and place other than as designated by the Secretary of the
Department of Homeland Security of the United States. After determining that the subject
was an alien whom illegally entered the United States, the subject was arrested and
transported to the Rio Grande Valley Sector Centralized Processing Center in McAllen, Texas
for further processing.


IMMIGRATION/CRIMINAL VIOLATION:
At the Rio Grande Valley Sector Centralized Processing Center in McAllen, Texas, the
subject was advised of the administrative rights in removal proceedings. The subject
acknowledged understanding these rights and agreed to answer questions and give a sworn
statement. The subject claimed to be citizen and national of Mexico without the necessary
legal documents to enter, pass through, or to remain in the United States. The subject
also admitted to illegally crossing the international boundary without being inspected by
an immigration officer at a designated Port of Entry. Records establish that and subject
also admitted to having a prior order of removal.


CONSULAR NOTIFICATION:
The subject was notified of the right to communicate with a consular officer from Honduras
as per Article 36(a)(b) of the Vienna Convention of Consular Relations. The subject
acknowledged understanding the right but declined to speak with anyone at this time.
Furthermore, the subject
                                .


DISPOSITION:
The subject was processed for Reinstatement of Prior Order of Removal as per section
241(a)(5) of the Immigration and Nationality Act. The subject was served with Forms I-871,
I-294 and I-205. Form I-215 was read and explained to the subject, in the Spanish
Language. The subject understood these rights, and agreed to answer questions at this
time.

The subject states that he has no long term medical condition. The subject claims that that
he does speak fluent Spanish.

The processing of this subject was conducted via video conference by Border Patrol Agent
       at the Indio Border Patrol Station. The subject and witness, Border Patrol Agent
             , were present at the Rio Grande Valley Sector Centralized Processing Center
in McAllen, Texas.




Signature                                                      Title
                                                                             BORDER PATROL AGENT



                                                                                     3
                                                                                  ______      3
                                                                                         of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 25 of 29




   Exhibit A, Attachment 6
                           Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 26 of 29


U.S. Department of Homeland Security                               Subject ID:                                                                Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                        Middle                                               Sex        Hair               Eyes         Cmplxn
                                                                                                                                                                          M             BLK             BRO              MED
Country of Citizenship                                                       Passport Number and Country of Issue                         File Number                      Height        Weight             Occupation
HONDURAS                                                                                                                     CASE No:                                     38            48              STUDENT
                                                                                                                             A
U.S. Address                                                                                                                                                               Scars and Marks
                                                                                                                                                                          NONE VISIBLE
Date, Place, Time, and Manner of Last Entry                                                                                           Passenger Boarded at                 F.B.I. Number             Single
                                                                                                                                                                                                        ✖
                                                                                                                                                                                                     Divorced            Married
05/15/2018, 2020, 8.96 mile(s) W of HID, PWAM RAFT                                                                                                                                                   Widower             Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                                 Method of Location/Apprehension
    JUTICALPA, ATLANTIDA, HONDURAS                                                                                                                                        PB
Date of Birth                                                                                     Date of Action                      Location Code                        At/Near                 Date/Hour
05/03/2012                                      Age:6                                           05/17/2018                            RGV/MCS                             HIDALGO, TX             05/15/2018 2140
City, Province (State) and Country of Birth                                                    AR ✖         Form : (Type and No.) Lifted           Not Lifted              By
JUTICALPA, ATLANTIDA, HONDURAS
NIV Issuing Post and NIV Number                                                                  Social Security Account Name                                              Status at Entry                  Status When Found
                                                                                                                                                                          PWA Mexico                    IN TRAVEL
Date Visa Issued                                                                                 Social Security Number                                                    Length of Time Illegally in U.S.
                                                                                                                                                                          AT ENTRY
Immigration Record                                                                                                       Criminal Record
NEGATIVE                                                                                                                None Known
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                                   Number and Nationality of Minor Children


Father’s Name, Nationality, and Address, if Known                                                                                     Mother’s Present and Maiden Names, Nationality, and Address, if Known
See Narrative                                                                                                                      See Narrative
Monies Due/Property in U.S. Not in Immediate Possession                                                  Fingerprinted?       ✖   Yes        No       Systems Checks      Charge Code Words(s)
None Claimed                                                                                                                                                                  I6A
Name and Address of (Last)(Current) U.S. Employer                                                        Type of Employment                                     Salary               Employed from/to

                                                                                                                                                                                Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
                                                                                I77 #:




ARREST COORDINATES:
-------------------
Latitude:   26.13493
Longitude: -97.31408

CONSEQUENCE DELIVERY SYSTEM:
----------------------------
Classification: FIRA



FATHER NAME AND ADDRESS:
------------------------
Nationality:HONDURAS
SAS
JUTICALPA, ATLANTIDA, HONDURAS




                                                                                                                                      BORDER PATROL AGENT
Alien has been advised of communication privileges                                                   (Date/Initials)                                     (Signature and Title of Immigration Officer)
Distribution:                                                                                                      Received: (Subject and Documents) (Report of Interview)


                                                                                                                       Officer:
TO FILE                                                                                                                          May 17, 2018 at 0700
                                                                                                                       on:                                                                              ( time )
RGV/CPC
STATS                                                                                                                  Disposition:
                                                                                                                                         Warrant of Arrest/Notice to Appear

                                                                                                                       Examining Officer:

                                                                                                                                                                                             Form I-213 (Rev. 08/01/07) Y
                   Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 27 of 29
U.S. Department of Homeland Security                                                            I213
                                                              Continuation Page for Form ___________________

Alien’s Name                                    File Number               Date
                                                                             05/17/2018
                                                Event No:


MOTHER NAME AND ADDRESS:
------------------------
Nationality:HONDURAS
SAS
JUTICALPA, ATLANTIDA, HONDURAS


UNACCOMPANIED JUVENILE:
----------------------


FUNDS IN POSSESSION:
-------------------------
         .00


NARRATIVE:
----------
UAC WA/NTA of Tender Age

DUE TO THE CHILD BEING OF TENDER AGE, ALL TRAVEL AND CROSSING INFORMATION WAS OBTAINED
FROM:                         (FATHER) via telephone)


IMMIGRATION HISTORY: (No prior immigration history)

CRIMINAL HISTORY: (No prior criminal history)

ENCOUNTER:
A Border Patrol Agent encountered subject in the Rio Grande Valley, Texas Border Patrol
Sector. A Border Patrol Agent determined this subject had unlawfully entered the United
States from Mexico, at a time and place other than as designated by the Secretary of the
Department of Homeland Security of the United States. After determining that the subject
was an alien whom illegally entered the United States, the subject was arrested and
transported to the Rio Grande Valley Combined Processing Center, McAllen Texas for further
processing using the E3/IDENT and IAFIS Systems.

IMMIGRATION/CRIMINAL VIOLATION:
At the Rio Grande Valley Combined Processing Center, the subject's father on behalf of the
child was advised of the administrative rights in removal proceedings. The subject's
father acknowledged on behalf of the child understanding these rights. The subject's
father claimed the child to be a citizen and national of Honduras without the necessary
legal documents to enter, pass through, or to remain in the United States. The subject's
father also admitted that the child illegally crossed the international boundary without
being inspected by an immigration officer at a designated Port of Entry.

Signature                                                      Title
                                                                             BORDER PATROL AGENT



                                                                                     2
                                                                                  ______      4
                                                                                         of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
                  Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 28 of 29
U.S. Department of Homeland Security                                                           I213
                                                             Continuation Page for Form ___________________

Alien’s Name                                   File Number               Date
                                                                            05/17/2018
                                       Event No:
CONSULAR NOTIFICATION:
The subject's father on behalf of the child was notified of the right to communicate with a
consular officer from Honduras as per Article 36(a)(b) of the Vienna Convention of Consular
Relations. The subject's father on behalf of the child acknowledged understanding the
right to speak with a Consular Officer. Furthermore, the subject's father on behalf of the
child


DISPOSITION:
The subject was processed for Warrant of Arrest/Notice to Appear as per section
212(a)(6)(A)(i) of the Immigration and Nationality Act. All forms were served upon
conservator on child's behalf. Forms I-200, I-862, I-286, and the List of Free Legal
Service Providers.



ADDITIONAL INFORMATION
1. Location of immediate family:
Subject's father stated that the child's family is in the United States.

2. Name, address, phone numbers and relationship of any relatives or friends in the United
States or contiguous territory;
Subject's father                         stated that they were going to Washington D.C. to
reside with his cousin             , but was unable to contact at               to get an
address.

3) Type of locale in country where juvenile was raised (suburban, rural, urban, etc.);
Urban.

5. Length of time in transit, from home to the United States:
Ten days.

6. Route of travel (e.g., countries, length of time spent in each, status in each, date of
arrival at border, etc.)
Subject's father stated that the child left his home country of Honduras 10 days ago. The
child then entered Mexico illegally via bus the following day. The child traveled for
several days via bus ride to get to Reynosa, Tamaulipas, Mexico. The child spent the
majority of her time in Reynosa waiting to be sent over to the United States. The child
then entered illegally to the United States on May 15, 2018.

7. Destination in the United States;
Subject's father stated that the child was traveling to Washington D.C.

8. Person whom juvenile was to contact in the United States and phone number (indicate if
contact has been established and who was contacted);
Subject's father stated that the child was to contact his cousin at             .

 9. Present funds and anticipated method of support;
Signature                                            Title
                                                                            BORDER PATROL AGENT



                                                                                    3
                                                                                 ______      4
                                                                                        of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
                   Case 4:19-cv-00481-JCH Document 53-1 Filed 11/23/20 Page 29 of 29
U.S. Department of Homeland Security                                                            I213
                                                              Continuation Page for Form ___________________

Alien’s Name                                    File Number               Date
                                                                             05/17/2018
                                       Event No:
Subject's father stated that the child has no money on his person.

10. If smuggled, the arrangement made;
Subject's father stated that the child did not know of any arrangements made.

11. The health of the juvenile: are there any health problems admitted?
Subject's father stated that the child is in good health and is not requesting any medical
attention.




13. Juvenile's language skill;
Subject's father stated that the child reads, writes, and understands the Spanish language.


United States Point of Contact:
Name:
Relationship: COUSIN
Phone #:
ADDRESS: UNKNOWN (WASHINGTON D.C.)

The subject was traveling with his father,                                       , but will
be separated as part of the ZERO TOLERANCE INITIATIVE. The father will be referred to the
RGV Prosecution Unit for further processing. Requesting local RGV placement for the
subject, pending father's final disposition.




Signature                                                      Title
                                                                             BORDER PATROL AGENT



                                                                                     4
                                                                                  ______      4
                                                                                         of _______ Pages

 Form I-831 Continuation Page (Rev. 08/01/07)
